Citation Nr: 1637274	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to June 1978. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The case was previously before the Board in May 2014 and December 2014, when it was remanded for additional development.  In the May 2014 remand, the Board remanded the case to obtain medical records from the Summit Medical Center and a VA medical opinion on the cause of the Veteran's death.  The medical opinion was obtained, but the medical records were not.  In December 2014, the case returned to the Board, but it was remanded again to obtain medical records from the Summit Medical Center.  A new opinion was requested if the records were obtained.  The records and a new opinion were obtained and associated with the record.  The case is now before the Board, again. 

The Appellant appeared at a videoconference hearing at the RO in January 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 




FINDINGS OF FACT

1.  The Veteran was service connected for the disabilities of thoracolumbar strain; left pes planus and hammer toes; right pes planus and hammer toes; left knee strain; right knee strain; sinusitis with headaches; right sciatica; and left sciatica.  

2.  The Veteran's death certificate lists the causes of death as cardiorespiratory arrest, respiratory failure, and chronic respiratory failure.

3.  The Veteran's death certificate lists other significant conditions contributing to death as pneumonia, cardiomyopathy, sleep apnea, obesity, and hypoventilation. 

4.  The Veteran's service-connected disabilities were not the immediate or underlying cause of the Veteran's death or etiologically related thereto.  

5.  The Veteran's service-connected disabilities did not contribute substantially or materially to the Veteran's death; they did not combine to cause the Veteran's death; nor did they aide or lend assistance to the production of the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1116, 1310, 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 3.307, 3.309, 3.312 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (the Court) has held that Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that initially deficient notice may be cured by providing sufficient notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

In this case, the Appellant was not formally sent a VCAA notice until June 2011, which was after the Statement of the Case (SOC) was issued in response to the Appellant's Notice of Disagreement (NOD).  However, the SOC provided the Veteran with a statement of the conditions for which the Veteran was service connected.  It provided the relevant laws and regulations on what evidence and information is required to substantiate a DIC claim.  It also provided information how to establish service connection for a condition not already established as service-connected.  The VCAA notice in June 2011 notified the Appellant of the allocation of responsibilities between herself and VA, and of how ratings and effective dates are assigned.  These two documents combined to provide the Appellant the notice necessary under the VCAA.  The claim was subsequently readjudicated by a Supplemental Statement of the Case (SSOC) in October 2014.  Therefore, any defect in notice was cured and VA met its duty to notify. 

Additionally, the Board notes that the Appellant and her representative have demonstrated actual knowledge of how to substantiate a service connection claim for the Veteran's cause of death, of the allocation of responsibilities between herself and VA, and of how ratings and effective dates are assigned.  The Appellant showed knowledge of the Veteran's service-connected disabilities and an understanding of what needed to be shown in her July 2009 NOD and at the hearing conducted in January 2014, when she and her representative argued a link between the Veteran's death and the effects of the Veteran's service-connected disabilities.  Therefore, even if there was an error in notice, it was not prejudicial because the Appellant had actual knowledge of the regulations and information needed proceed in her claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Here, the Veteran's service treatment records, VA treatment records, and private treatment records are in the claims file.  The Appellant has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Appellant's behalf is satisfied.  See 38 C.F.R. § 3.159 (c) (2015).

An VA medical opinion was obtained in October 2014.  When additional records were obtained and associated with the record another VA medical opinion was obtained in January 2016.  The clinicians reviewed the Veteran's medical history and claims-file, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the opinions are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Appellant was afforded a videoconference hearing before the undersigned VLJ during which she presented oral arguments in support of the claim of service connection for cause of death.  The Appellant has been accorded the opportunity to present evidence and argument in support of her claim. Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.


Stegall Considerations

As previously noted, the Board remanded this case for further development in May 2014 and December 2014.  The May 2014 remand required the RO to obtain a medical opinion on the Veteran's cause of death and to obtain the medical records from the Summit Medical Center.  A VA medical opinion was obtained in October 2014, but the Summit Medical Center medical records were not obtained.  The December 2014 remand required compliance with the original remand in obtaining the Summit Medical Center medical records and to obtain an additional medical opinion if necessary.  The Summit Medical Center medical records were obtained and associated with the claims file in July 2015 and an additional VA medical opinion was obtained in January 2016.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




Legal Criteria

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312 (b) (2014).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2015).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312 (c)(2) (2015).

Analysis

The Appellant does not argue that the Veteran's service-connected disabilities of thoracolumbar strain; left pes planus and hammer toes; right pes planus and hammer toes; left knee strain; right knee strain; sinusitis with headaches; right sciatica; and left sciatica were the direct cause of the Veteran's death, but has instead argued they were a significant contributing factor.  To assure the Appellant is given every reasonable opportunity to show service connection for the Veteran's death, the Board will still discuss direct causation, then move to the Appellant's argument of significant contribution. 

In this case, the Veteran's death certificate indicated that his death occurred on December 15, 2009.  The causes of death are listed as cardiorespiratory arrest, respiratory failure, and chronic respiratory failure.  It also listed other significant conditions contributing to the Veteran's death as pneumonia, cardiomyopathy, sleep apnea, obesity, and hypoventilations.  This is consistent with the medical records from the Summit Medical Center, which indicated that the Veteran had acute respiratory failure, cardio-pulmonary arrest with failed resuscitation, obesity with hypoventilation syndrome, severe cardiomyopathy, and obstructive sleep apnea.  
The Veteran was not service connected for any of the conditions listed in the death certificate as the cause of death or as other significant conditions contributing to the Veteran's death.  Both the October 2014 VA medical opinion and the VA medical opinion from January 2016 concluded that the Veteran's death was less likely than not caused by the Veteran's service-connected disabilities.  These opinions are given great weight because they are consistent with the medical records from the Veteran's death and the death certificate.  Therefore, a preponderance of the evidence is against finding the Veteran's death was directly caused by the Veteran's service-connected disabilities. 

With regard to whether the Veteran's service-connected disabilities were a contributory factor, the Appellant has argued that the Veteran's service-connected disabilities contributed to the listed causes of death because the service-connected disabilities precluded exercise.  The October 2014 VA medical opinion stated that Veteran's service-connected disabilities did not separately or in conjunction prevent the Veteran from walking or exercising.  Further, the VA medical opinion stated that other lifestyle factors led to the Veteran's obesity and cardiopulmonary problems.  The physician concluded that the Veteran's service-connected disabilities were less likely than not a contributory cause of his death.  The January 2016 VA medical opinion concurred with this conclusion.  These opinions were provided by clinicians who have medical expertise and are supported with citations to medical treatises and the medical records.  They are therefore competent to draw such conclusions and are well supported with medical evidence.  Thus the Board affords the opinions great weight.  The record does not reflect the Appellant has the necessary experience or expertise to opine a causal link between the Veteran's service-connected disabilities and his death.  She is competent to testify what she observed, but not to provide a medical opinion.  The Board finds that the Appellant, as a layperson, does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the Veteran's cause of death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Although the Appellant is competent to testify as to her observations, whether the Veteran's service-connected disability or disabilities primarily caused or contributed to his death is a complex medical etiological question involving internal and unseen system processes unobservable by the Appellant.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the medical evidence is more probative in this regard.  See Davidson, 581 F.3d at 1316.  The Board affords her testimony regarding the cause of the Veteran's death no probative value.  Therefore, a preponderance of the competent and credible evidence is against finding the Veteran's service-connected disabilities were a contributory factor in his death. 

As the weight of the evidence is against finding the Veteran's service connected disabilities were the primary cause or a contributory cause of the Veteran's death, the Board cannot find the Veteran's death was service connected.  38 U.S.C.A. §§ 1110, 1116, 1310, 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 3.307, 3.309, 3.312 (2015).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


